DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 3-4, 8, 39 are rejected under 35 U.S.C. 102 (a2) as being anticipated by Kim et al (US 2019/0364558 A1, IDS)

Regarding claim 1, Kim et al (US 2019/0364558 A1) discloses An uplink channel resource indication method (see, the UE which receives  allocated UL control subbands, NR-PUCCH resources indexes corresponding to subband candidates, section 0146-0153 0158-0161) , comprising: indicating frequency domain resource information corresponding to N subbands  (see, UL control, subbands which are semi-statistically configured via DCI, RRC signaling, section 0146-0151) contained in a current carrier to a User Equipment (UE) through high-layer signaling (see, UL control, subbands which are semi-statistically configured via DCI, RRC signaling, section 0146-0151),  where N>1 (see, the control UL subbands are more than 1, section 0146-0151, 0158); and indicating one or more subbands for uplink data transmission to the UE through downlink control information (see, DCI for scheduling, , including multiple UL control subbands corresponding to UL control subband, section 0146-0153),  so that the UE uses a frequency domain resource (see, the UL control subband represents frequency region, section 0176)  corresponding to the one or more subbands for uplink data transmission to transmit uplink data (noted: the configured subband/UL control subbands is used for UL data, section 0013-0015, 0182, 0232-0234),  based on frequency domain resource information corresponding to the one or more subbands for uplink data transmission (section 148, 149-the UE transmits NR-PUCCH based on the configured UL control subbands).
Regarding claim 3,  Kim ‘558 discloses the method according to claim 1, wherein indicating one or more subbands for uplink data transmission to the UE through downlink control information  (see, DCI for scheduling, , including multiple UL control subbands corresponding to UL control subband, section 0146-0153), comprises: indicating an index of the one or more subbands for uplink data transmission to the UE through a bitmap in the downlink control information (see, UL control subbands through DCI signaling, section 00146-0149).
Regarding claim 4, Kim ‘558 discloses the method according to claim 1, wherein indicating one or more subbands for uplink data transmission to the UE through downlink control information  (see, DCI for scheduling, , including multiple UL control subbands corresponding to UL control subband, section 0146-0153) comprises: indicating an index of the one or more subbands for uplink data transmission to the UE through a resource indication value (see, NR-PUCCH resource indexes #0 to #99 configured for UL control band #0, section 0161, 0167, 0170, 0200) in the downlink control information (see, UL control subbands through DCI signaling, section 00146-0149).
Regarding claim 8, KIM ‘558 discloses an uplink channel resource determination method (see, the UE which receives  allocated UL control subbands, NR-PUCCH resources indexes corresponding to subband candidates, section 0146-0153 0158-0161), comprising: receiving high-layer signaling (see, UL control, subbands which are semi-statistically configured via DCI, RRC signaling for the UE, section 0146-0151) from a base station (fig. 13, base station/gNB 100 which transmits and allocation of UL control subbands to the UE, section 0146-0152), wherein the high-layer signaling (see, through DCI, UL control subband/UL control subbands through higher-layer signals , section 0146-0151)  comprises frequency domain resource information (see, the UL control subband represents frequency region, section 0176) corresponding to N subbands contained in a current carrier (see, UL control, subbands which are semi-statistically configured via DCI, RRC signaling, section 0146-0151), where N>1(see, the control UL subbands are more than 1, section 0146-0151, 0158); and receiving downlink control information from the base station (see, the UE receives DCI from the base station, wherein UL control subbands are indicated through the DCI, section 0167-0169), wherein the downlink control information (see, through DCI, UL control subband/UL control subbands through higher-layer signals , section 0146-0151) comprises one or more subbands for uplink data transmission (noted: the configured subband/UL control subbands is used for UL data, section 0013-0015, 0182, 0232-0234), and using a frequency domain resource(see, the UL control subband represents frequency region, section 0176)  corresponding to the one or more subbands for uplink data transmission to transmit uplink data (noted: the configured subband/UL control subbands is used for UL data, section 0013-0015, 0182, 0232-0234), based on frequency domain resource information corresponding to the one or more subbands for uplink data transmission(section 148, 149-the UE transmits NR-PUCCH based on the configured UL control subbands).
Regarding claim 39, KIM ‘558 discloses a terminal (fig. 13, UE 1 1 which includes transmitter 10, receiver 20, memory  50 that is coupled to a processor 40, section 0240-0250) comprising a memory (fig. 1, memory 50, section 0240-0250)  and a processor (fig. 13, processor 40 coupled to the memory 50, section 0240-0250), wherein the memory has computer instructions stored therein (see, software code that is stored in the memory, section 0249-0251), and when the processor executes the computer instructions (see, software code stored in the memory 50 executed by the processor 40, section 0240-0251), the method of claim 8 is performed (see, methods that are implemented using firmware or software configuration, section 0240-0252).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0364558 A1) in view of Hwang et al (US 2021/0176757 A1, Provisional Application 62/599,710, filed on Dec. 16, 2017).

KIM ‘558 discloses all the claim limitations but fails to  explicitly teach: Regarding claim 2, the method according to claim 1, wherein the frequency domain resource information corresponding to the N subbands comprises (N−1) Common Resource Block (CRB) indexes, wherein the (N−1) CRB indexes are used for indicating a starting CRB of the N subbands.
Regarding claim 9, the method according to claim 8, wherein the frequency domain resource information corresponding to the N subbands comprises (N−1) Common Resource Block (CRB) indexes, wherein the (N−1) CRB indexes are used for indicating a starting CRB of the N subbands.
However, Hwang et al (US 2021/0176757 A1) from a similar field of endeavor discloses: Regarding claim 2, the method according to claim 1, wherein the frequency domain resource information corresponding to the N subbands (fig. 8, physical resource blocks (PRBs) in the carrier bandwidth parts, section 0077-0083) comprises (N−1) Common Resource Block (CRB) indexes (see, common resource block which may be indexed from the lowest frequency of the carrier bandwidth (start from zero), section 0079, see, resource blocks/allocated/scheduling via DCI with configured bandwidth parts, section 0122, 0124, 0126), wherein the (N−1) CRB indexes are used for indicating a starting CRB of the N subbands (see, bandwidth parts scheduled per numerology-f0, f1, section 0124, 0126, 0129-0132, 0083, 0085-UL allocated up to four bandwidth parts in the uplink).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and device for allocating of bandwidth parts that include physical resource blocks with common resource block indexed as taught by Hwang ‘757 into method and apparatus for allocation of uplink control bands configured by a base station to the UE of Kim ‘558.  The motivation would have been to provide dynamic allocation of resource blocks.
Regarding claim 9, the method according to claim 8, wherein the frequency domain resource information corresponding to the N subbands (fig. 8, physical resource blocks (PRBs) in the carrier bandwidth parts, section 0077-0083) comprises (N−1) Common Resource Block (CRB) indexes (see, common resource block which may be indexed from the lowest frequency of the carrier bandwidth (start from zero), section 0079, see, resource blocks/allocated/scheduling via DCI with configured bandwidth parts, section 0122, 0124, 0126), wherein the (N−1) CRB indexes are used for indicating a starting CRB of the N subbands (see, bandwidth parts scheduled per numerology-f0, f1, section 0124, 0126, 0129-0132, 0083, 0085-UL allocated up to four bandwidth parts in the uplink).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and device for allocating of bandwidth parts that include physical resource blocks with common resource block indexed as taught by Hwang ‘757 into method and apparatus for allocation of uplink control bands configured by a base station to the UE of Kim ‘558.  The motivation would have been to provide dynamic allocation of resource blocks.

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0364558 A1) in view of Harada et al (US 2021/0176736 A1).
KIM ‘558 discloses the method, wherein indicating one or more subbands for uplink data transmission to the UE through downlink control information but fails to  explicitly teach:
Regarding claim 6, the method according to claim 1, wherein indicating one or more subbands for uplink data transmission to the UE through downlink control information comprises: indicating a starting position and length of at least one interlaced resource cluster for uplink data transmission to the UE through a resource indication value in the downlink control information.
However, Harada ‘736 from a similar field of endeavor  (see, uplink resource allocation, wherein the allocation employs a plurality of clusters and interlaced-multi-cluster transmission, section 0053-0055) teaches: Regarding claim 6, the method according to claim 1, wherein indicating one or more subbands for uplink data transmission to the UE through downlink control information (see, resource allocation using the allocation  field inthe downlink control information to the UE, section 0045-0048, section 0059-0061-interlace multi-cluster allocation to the UE) comprises: indicating a starting position and length of at least one interlaced resource cluster (see, resource allocation value corresponding to a start resource block, section 0046, 0053-0059-interlaced multi-cluster allocation with interlaces #1, #2, and #3) for uplink data transmission to the UE through a resource indication value in the downlink control information (see, uplink resource used for the transmission of PUSCH, section 0065-0066, 125-PUSCH for uplink data transmission).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for allocating of  interlaced multi-cluster allocation of resources  as taught by Harada ‘736 into method and apparatus for allocation of uplink control bands configured by a base station to the UE of Kim ‘558.  The motivation would have been to provide dynamic allocation of resource in the an unlicensed band (section 0013).


Allowable Subject Matter
11.	Claims 5, 7, 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein when downlink scheduling indicates that an access mode of a Physical Uplink Share Channel (PUSCH) is short Listen Before Talk (LBT), all of the one or more subbands for uplink data transmission correspond to one PUSCH; and when downlink scheduling indicates that the access mode of the PUSCH is long LBT, each of the one or more subbands for uplink data transmission corresponds to one PUSCH” as recited in claim 10.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	SALEM et al (US 2019/0253200 A1) discloses allocation of uplink  resources/different subbands, wherein the subbands are prioritized by setting in DCI to different LBT priority classes/access categories for each subband (section 0081, 0103).  SALEM further discloses frequency resources to UE with interlaces in slots (section 0103, 0106, 0124-0132).

	LUNTTILA et al (US 2019/0124649 A1) discloses allocation of resource blocks/physical resource blocks (PRBs) in uplink channel, including PRB/resource associated with interlaces with variable cluster size (section 0005-008, 0025-0026, 0038-0049).

	PARK et al (US 2020/0021999 A1) discloses  allocation of subbands via DCI based on LBT (section 0123-0126, 0127, 0130-0132, 0146-154, 0212-0214, 0220, 0241), including a length of corresponding messages relating to the a number of subbands (section 0123, 0126, 0127, 0130-0132, 0254-0257).

	Moon et al (US 2019/0357239 A1) discloses scheduling of a terminal via downlink control information (DCI) on PRBs/physical resource blocks (PRBs) (section 0201, 0229, 0230-0232, 0248, 0320).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473